Citation Nr: 1043992	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for instability of the right knee.

2.  Entitlement to a disability rating in excess of 30 percent 
for limitation of extension of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent 
for limitation of flexion of the right knee.  

4.  Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine, grade I 
spondylolisthesis.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to May 28, 2010.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1945 to October 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Veterans Law Judge in February 2010.  
A copy of the transcript of this hearing has been associated with 
the claims file.  Thereafter, the Board remanded the Veteran's 
claims for additional development in May 2010.  The Board finds 
that substantial compliance with that remand has been 
accomplished and, therefore, it may proceed to adjudicate the 
Veteran's claims without prejudice to him.

The Board also notes that, in a rating decision issued in October 
2010, separate disability ratings were granted for limitation of 
extension (30 percent) and limitation of flexion (10 percent) of 
the right knee under Diagnostic Codes 5260 and 5261 effective May 
28, 2010.  The Board finds that these issues are part of the 
Veteran's initial claim for an increased disability rating for 
his service-connected right knee instability as they are separate 
manifestations of the same disability.  Consequently, they have 
been added to the issues listed as on appeal.  

In addition, entitlement to a TDIU was granted effective May 28, 
2010.  Despite the notation in the rating decision that this 
represents a total grant of benefits sought on appeal, the Board 
finds that the issue of entitlement to a TDIU prior to May 28, 
2010, remains on appeal as the grant does not award a TDIU for 
the entire appeal period.  Consequently, the issue has been 
restated as above.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU on an extraschedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A disability rating in excess of 30 percent for instability 
of the right knee is the maximum benefit permitted under 
Diagnostic Code 5257.

2.  Prior to May 28, 2010, the Veteran did not have limitation of 
extension of the right knee, compensable limitation of flexion of 
the right knee or x-ray evidence of arthritis in the right knee.

3.  As of May 28, 2010, the evidence demonstrates that the 
Veteran's right knee disability was productive of 
tricompartmental degenerative changes with limitation of 
extension no more than 20 degrees and limitation of flexion no 
less than 40 degrees after repetitive stress testing with 
additional pain, weakness and fatigue.

4.  The Veteran's right knee disability does not represent an 
exceptional disability picture.

5.  The Veteran's degenerative disc disease of the lumbar spine 
with grade I spondylolisthesis is not productive of fracture of a 
vertebral body with demonstrable deformity, pronounced 
intervertebral disc syndrome, ankylosis of any portion of the 
spine or separate neurologic manifestations; nor does it 
represent an exceptional disability picture.

6.  Prior to May 28, 2010, the Veteran did not have a combined 
disability rating of at least 70 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for instability of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5257 (2010).

2.  Prior to May 28, 2010, the criteria for separate compensable 
disability ratings for tricompartmental degenerative changes, 
limitation of extension and limitation of flexion of the right 
knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2010).

3.  The criteria for a disability rating in excess of 30 percent 
for limitation of extension of the right knee as of May 28, 2010, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5260 (2010).

3.  The criteria for a disability rating in excess of 30 percent 
for limitation of flexion of the right knee as of May 28, 2010, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5261 (2010).

4.  The criteria for a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine, grade I 
spondylolisthesis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 
5292 (2003); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2010).

5.  Prior to May 28, 2010, the schedular criteria for a TDIU 
rating were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment in order 
to substantiate the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be veteran specific."  In addition, the Federal Circuit 
determined that "while a veteran's 'daily life' evidence might 
in some cases lead to evidence of impairment in earning capacity, 
the statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, "insofar 
as the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential 'daily life' evidence, we vacate the 
judgments."

In this case, notice was sent to the Veteran in January 2008, 
prior to the initial adjudication of his claim, that informed him 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  In May 
2008, however, he was provided notice that complied with all 
requirements set forth by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Consequently, content-compliant notice 
was provided to the Veteran in May 2008, and his claim was 
subsequently adjudicated in the June 2008 Statement of the Case.  
Thus, the Board finds that any deficiency as to timing has been 
cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  The 
Board may therefore proceed to adjudicate the Veteran's claim 
without prejudice to him.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence.

The duty to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in January 2008 
and May 2010.  Significantly, the Board observes that he does not 
report that his service-connected disabilities have worsened 
since he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  In addition, the reports of these 
examinations reflect that the examiners reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board, therefore, concludes that these 
examination reports are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran.  Additional efforts to assist or notify 
him would serve no useful purpose.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits of 
his claims. 

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Right Knee Disability

The Veteran was initially granted service connection for 
instability of the right knee with moderate atrophy of the right 
leg in a March 1950 rating decision.  In December 2007, the 
Veteran submitted a claim seeking a higher disability rating than 
the current 30 percent evaluation, which has been given under 
Diagnostic Code 5257.  In October 2010, although an increased 
disability rating was denied under Diagnostic Code 5257, a 
separate 30 percent disability rating was granted for limitation 
of extension of the right knee and a separate 10 percent 
disability rating was granted for limitation of flexion of the 
right knee for a combined disability rating of 60 percent for the 
service-connected right knee disability.  These separate 
disability ratings were awarded effective May 28, 2010, the date 
of the last VA examination.  The Board notes that separate 
disability rating were denied in the June 2008 Statement of the 
Case.  Consequently, as previously stated above, the Board finds 
that all three ratings are on appeal, not just a higher 
disability rating for instability of the right knee.  

Diagnostic Code 5257 provides for evaluating an impairment of the 
knee with recurrent subluxation or lateral instability as 10 
percent disabling for a slight impairment, 20 percent disabling 
for a moderate impairment, and 30 percent disabling for a severe 
impairment.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

A veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When assigning an evaluation under Diagnostic 
Codes 5003 and 5010, the provisions of 38 C.F.R. § 4.40, 4.45 and 
4.59, providing for consideration of such factors as functional 
loss due to pain, must be considered.  VAOPGCPREC 9-98.  In 
addition, separate ratings under Diagnostic Codes 5260 and 5261 
may be assigned for disability of the same joint.  VAOPGCPREC 9-
2004.

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 percent 
disabling when shown by x-ray evidence of the involvement of two 
or more major joints or two or more minor joint groups, or as 20 
percent disabling when show by x-ray evidence of the involvement 
of two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Diagnostic Code 
5010 (traumatic arthritis) refers the evaluator to Diagnostic 
Code 5003.  

Diagnostic Code 5260 is used to evaluate knee disabilities based 
upon limitation of flexion of the knee.  It provides for a 10 
percent rating when flexion is limited to 45 degrees or less; a 
20 percent rating when flexion is limited to 30 degrees; and a 
maximum 30 percent rating when flexion is limited to 15 degrees 
or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic 
Code 5261 is used to evaluate knee disabilities based upon 
limitation of extension of the knee, and provides for a 10 
percent rating when extension is limited to 10 degrees or more; a 
20 percent rating when extension is limited to 15 degrees; a 30 
percent rating when extension is limited to 20 degrees; a 
40 percent rating when extension is limited to 30 degrees; and a 
maximum 50 percent rating when extension is limited to 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range 
of motion of the knee is 0 to 140 degrees of extension to 
flexion.  38 C.F.R. § 4.71a, Plate II.  

VA treatment records fail to show any treatment for the Veteran's 
service-connected right knee disability except for his being 
provided with a knee brace in December 2007.  The Veteran has not 
identified or provided VA with private treatment records relating 
to his right knee disability.  Thus, the only relevant medical 
evidence of record as to the severity of the Veteran's service-
connected right knee disability is the reports from the two VA 
examinations conducted in January 2008 and May 2010.

At the January 2008 VA examination, the Veteran reported that his 
right knee condition had worsened.  He complained of daily pain 
in the knee occurring "all the time" and described as a 3/10 at 
its best with spikes to 10/10.  He began walking with a cane 
because he complained of the knee buckling several times.  He 
denied any falls but he stated he has caught himself on a chair 
or table to prevent a fall to the ground on multiple occasions.  
He wears a knee brace at all times during waking hours.  He 
complained of inability to complete tasks around the home.  He 
reported that he was working odd jobs until his position with the 
state was abruptly terminated January 1st for reasons unrelated 
to his condition.  He stated he would love to go back to work but 
feared he would not be able to do much with his back and knee 
"in the shape they are in."  However, he reported that he is 
able to stand for 15 to 30 minutes and walk 1/4 of a mile.

Physical examination demonstrated that the Veteran's gait is 
antalgic with poor propulsion.  There was abnormal shoe wear 
pattern demonstrated by increased wear on the outside edge of the 
heel of the left shoe, but no callus formation, skin breakdown or 
other evidence of abnormal weight bearing.  Range of motion of 
the right knee was 0 to 95 degrees with pain beginning at 75 
degrees and ending at 70 degrees.  On repetitive stress, there 
was additional limitation of flexion to 65 degrees but no 
additional limitation of extension.  The examiner noted the 
general condition of the right knee included bony joint 
enlargement, bursitis, crepitus, tenderness, painful movement, 
instability, grinding and guarding of movement.  There was mild 
laxity with varus/valgus stress in the collateral ligament but 
all other ligaments were found to be stable.  The diagnosis was 
right knee instability with atrophy of the right leg.  The 
examiner stated that this disability has a mild to moderate 
affect on most of the Veteran's daily activities.  

At the May 2010 VA examination, the Veteran reported his right 
knee condition has gotten progressively worse.  He complained of 
daily pain, stiffness and weakness in the right knee.  Flare-ups 
occur with sitting and any minimal activity and last for hours.  
The examiner noted that functional impairment occurs because the 
Veteran avoids most activities.  He uses a cane to help with 
ambulation and walks very slowly.  He has not fallen but loses 
his balance easily.  He also uses a brace on the knee.  
Functionally, he reported he is unable to stand for more than a 
few minutes and can walk only three to four blocks.  

Physical examination demonstrated the Veteran walked with an 
antalgic gait with poor propulsion.  There was no evidence of 
abnormal weight bearing.  Range of motion of the right knee was 
15 degrees to 80 degrees with full extension not attainable.  
Moderate anterior cruciate ligament laxity was noted.  On 
repetitive stress, there was additional limitation of motion from 
20 degrees to 50 degrees on three additional exercises.  On last 
exercise, there was range of motion from 20 degrees to 40 
degrees.  The Veteran complained of moderate pain, severe 
weakness and fatigue, but there was no incoordination.  The major 
functional impact was pain with repetitive use.  X-rays of the 
right knee demonstrated moderate tricompartmental degenerative 
joint disease and chondrocalcinosis.   The diagnoses were 
musculoligamentous strain of the right knee and moderate right 
knee tricompartmental degenerative changes.

Based upon the forgoing evidence, the Board finds that the 
preponderance of the evidence is against finding that higher 
disability ratings are warranted or that the separate 30 percent 
and 10 percent disability ratings granted effective May 28, 2010, 
should be awarded earlier.  Initially, the Board notes that the 
Veteran's instability of the right knee is currently evaluated as 
30 percent disabling.  As he is already receiving the maximum 
schedular rating under Diagnostic Code 5257, a higher disability 
rating for instability of the right knee is not warranted.

As for the separate disability ratings awarded effective May 28, 
2010, for limitation of extension (30 percent) and limitation of 
flexion (10 percent), the Board finds that higher disability 
ratings are not warranted as the medical evidence fails to show 
that the Veteran's right knee disability is productive of 
extension limited to 30 degrees or more and flexion limited to 30 
degrees or less.  At most, with consideration of the DeLuca 
factors, the May 2010 VA examination shows the Veteran has 
limitation of extension to 20 degrees and limitation of flexion 
to 40 degrees.  Consequently, the Veteran's disability picture is 
consistent with the current 30 percent awarded for limitation of 
extension and 10 percent awarded for limitation of flexion of the 
right knee.

The Board further finds that the evidence fails to establish that 
these separate ratings were warranted prior to the May 2010 VA 
examination.  VA treatment records show no treatment for the 
right knee.  The January 2008 VA examination showed, on 
repetitive stress (i.e., taking into consideration the DeLuca 
factors), that the Veteran had no limitation of extension of the 
right knee and only 65 degrees of limitation of flexion.  These 
findings are inadequate to establish entitlement to separate 
compensable ratings based on limitation of motion as compensable 
limitation of motion requires a showing of 10 degrees of 
limitation of extension and 45 degrees of limitation of flexion.  
Consequently, the preponderance of the evidence is against 
finding that the award of the 30 percent disability rating for 
limitation of extension and of the 10 percent disability rating 
for limitation of flexion is warranted prior to May 28, 2010.

The Board has also considered whether a single 10 percent is 
warranted under the provisions of Diagnostic Code 5003 prior to 
May 28, 2010.  However, no x-rays are of record prior to the May 
2010 VA examination that demonstrate that the Veteran had 
arthritis in the right knee.  Consequently, the Board finds that 
the preponderance of the evidence is against awarding a 10 
percent disability rating for arthritis of the right knee with 
noncompensable limitation of motion under Diagnostic Code 5003.

The Board also notes that the amputation rule may limit the award 
of a higher disability rating after May 28, 2010.  The amputation 
rule, found in 38 C.F.R. § 4.68, prohibits the assignment of a 
combined rating for disabilities of an extremity higher than the 
rating for the amputation at the elective level, were amputation 
to be performed.  The Veteran's service-connected right knee 
disability is evaluated as of May 28, 2010, as 30 percent 
disabling for instability, 30 percent disabling for limitation of 
extension and 10 percent disabling for limitation of flexion.  
Combined, the total disability rating for the right knee is 60 
percent.  See 38 C.F.R. § 4.25.  Amputation at the elective level 
would be at the middle or lower level of the thigh which warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5162.  Consequently, the Veteran is essentially at the 
maximum he can receive for a total disability rating for his 
right knee disability as of May 28, 2010.

Finally, the Board must consider whether referral for 
consideration of an extraschedular disability rating under 
38 C.F.R. § 3.321(b) is warranted.  It is generally provided that 
the rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

The Board finds that the Veteran's disability picture is not so 
exceptional as to render the application of the rating schedule 
inadequate to evaluate the disability.  The Veteran's disability 
has been evaluated under multiple Diagnostic Codes to ensure that 
each manifestation of his right knee disability has been 
addressed.  Prior to May 28, 2010, the evidence failed to show 
that separate ratings were warranted.  In addition, although 
receiving a 30 percent disability rating for severe instability, 
only mild instability of the medial/lateral collateral ligament 
was found on examination in January 2008 and at most moderate 
instability of the anterior cruciate ligament was noted on 
examination in May 2010.  In addition, the Board notes that there 
is clearly a worsening shown between the January 2008 VA 
examination and the May 2010 VA examination, which has been 
addressed by the award of separate disability ratings.  Moreover, 
the Veteran has not argued or shown that his disability is so 
exceptional that the rating criteria are inadequate.  
Consequently, the Board finds that the rating schedule adequately 
rates the Veteran's right knee disability.  The preponderance of 
the evidence is, therefore, against referral of the Veteran's 
claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for a higher 
disability rating for his service-connected right knee 
disability.  The preponderance of the evidence being against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim must be denied.

Degenerative Disc Disease of the Lumbar Spine

In the May 2003 rating decision on appeal, service connection was 
granted for degenerative disc disease of the lumbar spine, grade 
I spondylolisthesis, which was evaluated as 40 percent disabling.  
This rating was based upon limitation of motion of the lumbar 
spine under Diagnostic Code 5292 rather than for intervertebral 
disc syndrome under Diagnostic Code 5293 as there were no 
neurologic deficits found on examination.  

Subsequent to the May 2003 award of service connection but prior 
to the Veteran's current claim for and increased disability 
rating, VA twice revised the criteria for diagnosing and 
evaluating diseases and injuries of the spine set forth in 
38 C.F.R. § 4.71a.  The first revision, effective September 23, 
2002, amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  The second revision, effective 
September 26, 2003, changed the diagnostic codes for spine 
disorders to 5235 through 5243.  In addition, spine disorders are 
now rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

VA's Office of General Counsel has determined that amended rating 
criteria can only be applied prospectively.  As the Veteran's 
claim was filed in December 2007 after the changes in the 
applicable rating criteria, only the current rating criteria can 
be applied to rate the Veteran's disability.  See VAOPGCPREC 3-
00.

Degenerative disc disease of the spine is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever would result in a higher 
rating.  38 C.F.R. § 4.71a.  When rating under the General Rating 
Formula for Diseases and Injuries of the Spine, any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, are evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the revised rating criteria 
provide in relevant part:  a 100 percent rating for unfavorable 
ankylosis of the entire spine; a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent rating for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent rating for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, when the combined range 
of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or when there is vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

The rating criteria define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexions 
are zero to 30 degrees, and left and right lateral rotations are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

When evaluating based upon incapacitating episodes, 
intervertebral disc syndrome warrants a 10 percent disability 
rating when there were incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past 12 months; a 20 percent rating when there were 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent rating when there were incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The revised schedule does 
not provide for an evaluation higher than 60 percent.  38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of evaluations based upon incapacitating episodes, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.

The Board notes that, as the Veteran's low back disability is 
evaluated as 40 percent disabling, a higher disability rating 
under the current rating criteria is only available if the 
evidence establishes that there is either unfavorable ankylosis 
of the entire thoracolumbar spine (which warrants a 50 percent 
disability rating) or unfavorable ankylosis of the entire spine 
(which warrants a 100 percent disability rating).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5240 (2010).  In the present case, there 
is no evidence that the Veteran has ankylosis of the 
thoracolumbar spine much less the entire spine.  The VA 
examinations clearly show that, although severely limited, the 
Veteran has motion of the thoracolumbar spine (i.e., lumbar 
spine) and that there is no fixation of the spine in either 
flexion or extension.  VA treatment records are not instructive 
as to the extent of the Veteran's symptoms relating to his low 
back disability.  Consequently, the Board finds that the 
preponderance of the evidence is against finding that a schedular 
disability rating in excess of 40 percent is warranted for the 
Veteran's degenerative disc disease of the lumbar spine with 
grade I spondylolisthesis.

Finally, the Board must consider whether referral for 
consideration of an extraschedular disability rating under 
38 C.F.R. § 3.321(b) is warranted.  It is generally provided that 
the rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

The Board finds that the Veteran's disability picture is not so 
exceptional as to render the application of the rating schedule 
inadequate to evaluate the disability.  The Veteran's disability 
has been evaluated under the appropriate rating criteria to 
ensure that each manifestation of his low back disability has 
been addressed.  The Veteran's low back disability is manifested 
by pain, stiffness and weakness in the lower back with limitation 
of motion of the thoracolumbar spine but without any neurologic 
manifestations such as bladder or bowel incontinence or 
radiculopathy into the lower extremities.  The Board finds that 
this disability picture is clearly contemplated by the current 
rating criteria.  Moreover, the Veteran has not argued or shown 
that his disability is so exceptional that the rating criteria 
are inadequate.  Consequently, the Board finds that the rating 
schedule adequate rates the Veteran's low back disability.  The 
preponderance of the evidence is, therefore, against referral of 
the Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for a higher 
disability rating for his service-connected degenerative disc 
disease of the lumbar spine, grade I spondylolisthesis.  The 
preponderance of the evidence being against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  
Consequently, the Veteran's claim must be denied.



III.  TDIU Claim

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities:  Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient  additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 
524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

In the present case, the Board notes that the Veteran was granted 
a TDIU effective May 28, 2010, because he met the schedular 
criteria as of that date.  See rating decision issued October 
2010.  Thus, the only inquiry before the Board is whether a TDIU 
is warranted prior to that date

Prior to May 28, 2010, the Veteran was service-connected for 
instability of the right knee evaluated as 30 percent disabling 
and degenerative disc disease of the lumbar spine, grade I 
spondylolisthesis, evaluated as 40 percent disabling for a 
combined disability rating of 50 percent.  Thus, he did not meet 
the minimum schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a).  As the Veteran did not meet the schedular criteria for 
a TDIU, his claim must be denied on that basis.  However, the 
question of whether the Veteran is entitled to referral for 
consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) 
remains at issue and is discussed below in the Remand section of 
this decision.

For the foregoing reasons, a schedular TDIU is not warranted, and 
the Veteran's claim on that basis is denied.


ORDER

Entitlement to a disability rating in excess of 30 percent for 
instability of the right knee is denied.

Entitlement to a disability rating in excess of 30 percent for 
limitation of extension of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for 
limitation of flexion of the right knee is denied.  

Entitlement to a disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, grade I 
spondylolisthesis, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) on a 
schedular basis is denied prior to May 28, 2010.




REMAND

The Board finds that remand of the Veteran's claim for 
entitlement to a TDIU on an extraschedular basis is warranted for 
the Agency of Original Jurisdiction (AOJ) to adjudicate in the 
first instance.  

The Board notes that, along with his increased rating claims, the 
Veteran filed a claim for a TDIU in December 2007, and that this 
claim has been adjudicated throughout his appeal.  The RO 
initially denied his claim for a TDIU on the basis that the 
evidence failed to show the Veteran was unemployable because of 
his service-connected disabilities.  In a rating decision issued 
in October 2010, the RO granted a TDIU based upon a February 2010 
private treating physician's statement and the May 2010 VA 
examiner's opinion that the Veteran is unemployable because of 
his service-connected disabilities.  

Despite relying on the February 2010 private treating physician's 
statement, the RO assigned an effective date of May 28, 2010, 
because that is the date when the Veteran met the schedular 
requirement for this benefit.  However, as there is evidence 
prior to this date that the Veteran was unemployable due to his 
service-connected disabilities, it should also have been 
considered whether referral for an extraschedular TDIU  under 
38 C.F.R. § 4.16(b) was warranted prior to May 28, 2010, because 
the Veteran did not meet the schedular requirements under 
38 C.F.R. § 4.16(a).  Consequently, remand is necessary for 
consideration of whether the Veteran is entitled to referral for 
an extraschedular TDIU prior to May 28, 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Conduct any additional development needed 
relating to the Veteran's claim for a TDIU prior to 
May 28, 2010, including obtaining private treatment 
records from the physician who provided the February 
2010 opinion that the Veteran was unemployable due to 
service-connected disabilities.  The Veteran should 
be contacted to request that he either provide these 
treatment records directly to VA himself or that he 
provide VA with a completed release form so that VA 
can obtain these records.  If the Veteran provides a 
completed release form, then all appropriate measures 
should be undertaken to obtain this physician's 
treatment records.  All efforts should be documented 
in the claims file, and the Veteran and his 
representative advised if attempts to obtain these 
records are unsuccessful.

2.  Thereafter, adjudicate whether the Veteran's 
claim for a TDIU should be referred to the Director, 
Compensation and Pension Services, for consideration 
of an extraschedular TDIU pursuant to 38 C.F.R. 
§ 4.16(b).  If such action does not resolve the 
claim, a Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be returned 
to this Board for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


